Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 2 to Amended and Restated Credit Agreement (this “Amendment”)
is entered into as of December 10, 2015 by and among ScanSource, Inc., a South
Carolina corporation (the “Borrower”), the Subsidiary Borrowers party hereto
(together with the Borrower, the “Borrowers”), JPMorgan Chase Bank, N.A.,
individually and as administrative agent (the “Administrative Agent”), and the
other financial institutions signatory hereto.

R E C I T A L S:

A. The Borrowers, the Administrative Agent and the Lenders are party to that
certain Amended and Restated Credit Agreement dated as of October 11, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Unless otherwise specified herein, capitalized terms used in this
Amendment shall have the meanings ascribed to them by the Credit Agreement.

B. The Borrowers, the Administrative Agent and the undersigned Lenders wish to
amend the Credit Agreement on the terms and conditions set forth below.

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

1. Amendment to Credit Agreement. Upon the “Effective Date” (as defined below),
the Credit Agreement shall be amended as follows:

(a) Clause (a) of the definition of “Off-Balance Sheet Liability” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(a) any repurchase obligation or liability of such Person with respect to
accounts or notes receivable sold by such Person (other than in connection with
a Specified Customer Financing Program),

(b) The definition of “Permitted Securitization” set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Permitted Securitization” means any receivables financing program (other than
any Specified Customer Financing Program) (a) providing for the sale of
Receivables for cash in transactions purporting to be sales (and treated as
legal true sales for bankruptcy and state law purposes), in each case pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and (b) in respect of which there is no recourse to the
Borrower, any Domestic Subsidiary, any Foreign Subsidiary (other than the
transferor of the Receivables) (except as a result of the actions or inactions
of the Borrower, such Domestic Subsidiary or such Foreign Subsidiary) or any
assets thereof with respect to the collectability of such Receivables or the
creditworthiness of the account debtors of such Receivables.



--------------------------------------------------------------------------------

(c) The definition of “Subsidiary” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Subsidiary” means any subsidiary of the Borrower; provided, however,
notwithstanding anything herein to the contrary (in any defined term or
otherwise), neither ScanSource Brazil nor any subsidiary of ScanSource Brazil
shall be or be deemed to be a “Subsidiary” hereunder for any purpose of this
Agreement other than for purposes of Section 3.01, 3.05(b), 3.06, 3.07, 3.08,
3.09, 3.11, 3.16 (excluding clause (b) of the second sentence thereof), 5.01(a),
5.01(b), 5.01(e), 5.07, 6.03(c), and 6.04(d)(ii), clauses (h), (i) and (j) of
Article VII and the last paragraph of Article VIII.

(d) Section 1.01 of the Credit Agreement is hereby amended by adding in the
proper alphabetic order the following new definitions therein that read,
respectively, as follows:

“Amendment No. 2” means that certain Amendment No. 2 to Amended and Restated
Credit Agreement dated as of December 10, 2015, by and among the Borrowers, the
Administrative Agent and the Lender party thereto.

“Specified Customer Financing Program” means any sale of receivables in the
ordinary course of business pursuant to supply chain financing or
reverse-factoring programs, in each case, subject to customary terms and
established by customers of the Borrower or a Subsidiary.

(e) Section 2.17 of the Credit Agreement is hereby amended by adding a new
clause (j) therein (immediately after clause (i)) that reads as follows:

(j) FACTA. From and after the effective date of the Amendment No. 2, the
Borrowers shall indemnify the Administrative Agent, and hold it harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
Taxes and the fees, charges and disbursements of any counsel for any of the
foregoing, arising in connection with the Administrative Agent’s treating, for
purposes of determining withholding Taxes imposed under FATCA, the Obligations
as qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

(f) Clause (i)(C) of Section 5.01(d) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

(C) notifying the Administrative Agent of any Commercial Tort Claims (to the
extent held by the Borrower or a Domestic Subsidiary), Copyrights, Patents or
Trademarks (each term as defined in the Security Agreement) of a Credit Party
not previously disclosed to the Administrative Agent and which, in the case of
Copyrights, Patents or Trademarks, have been registered with any Governmental
Authority

 

2



--------------------------------------------------------------------------------

(g) Section 6.03(b) of the Credit Agreement is hereby amended by (i) replacing
the reference to “and” at the end of clause (v) with a reference to “,” and
(ii) inserting the following at the end of such Section:

and (vii) transfers of Receivables pursuant to, and in accordance with the terms
of, a Specified Customer Financing Program.

(h) Sections 6.04(c) and (d) of the Credit Agreement are hereby amended and
restated in their entirety to read as follows:

(c) loans or advances giving rise to Indebtedness permitted to be incurred under
Sections 6.01(c), (d) or (e) and other investments which, if made in the form of
a loan or advance, would give rise to Indebtedness permitted to be incurred
under Sections 6.01(c), (d) or (e);

(d) (i) Guarantees constituting Indebtedness permitted by Section 6.01 and
(ii) Guarantees by Borrower of trade and other obligations of Subsidiaries not
constituting Indebtedness and incurred in the ordinary course of business;

(i) Section 6.06 of the Credit Agreement is hereby amended by replacing the
reference to “10%” set forth therein with a reference to “15%”.

2. Representations and Warranties of the Borrowers. Each of the Borrowers
represents and warrants that:

(a) The execution, delivery and performance by each of the Borrowers of this
Amendment have been duly authorized by all necessary corporate action and that
this Amendment is a legal, valid and binding obligation of each of the Borrowers
enforceable against each of the Borrowers in accordance with its terms, except
as the enforcement thereof may be subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally;

(b) Each of the representations and warranties contained in the Credit Agreement
(treating this Amendment as a Credit Document for purposes thereof) is true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the date hereof as if made on the date
hereof except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects (without duplication
of any materiality qualifier contained therein) on and as of such earlier date;
and

(c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

3. Effective Date. This Amendment shall become effective upon the execution and
delivery hereof by the Borrowers, the Administrative Agent and the Required
Lenders; provided that Section 1 hereof shall not become effective until the
date when the following additional conditions have also been satisfied (the
later of such dates being the “Effective Date”):

 

3



--------------------------------------------------------------------------------

(a) Each of the Credit Parties (other than the Borrower) has executed and
delivered a Reaffirmation of Security Documents and other Credit Documents in
the form of Exhibit A hereto.

(b) The Administrative Agent shall have received evidence, satisfactory to the
Administrative Agent, that the Borrowers have paid all fees and, to the extent
billed, expenses payable by the Credit Partiers hereunder or under the Credit
Agreement on the Amendment Effective Date.

4. Reference to and Effect Upon the Credit Agreement.

(a) Except as specifically amended or waived above, the Credit Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Credit Document, nor constitute a
waiver of any provision of the Credit Agreement or any Credit Document, except
as specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

5. Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.

6. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument.

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

SCANSOURCE, INC. By:  

/s/ Mary M. Gentry

  Name: Mary M. Gentry   Title: Vice President and Treasurer SCANSOURCE LATIN
AMERICA, INC. (f/k/a Netpoint International, Inc.) By:  

/s/ Mary M. Gentry

  Name: Mary M. Gentry   Title: Treasurer SCANSOURCE EUROPE, SPRL By:  

/s/ Mary M. Gentry

  Name: Mary M. Gentry   Title: Prokurist

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Swingline
Lender and Issuing Bank By:  

/s/ John A. Horst

Its:   Executive Director

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

Bank of America, N.A.

By:  

/s/ John Hormon

Name:   John Hormon Title:   Vice President

 

Wells Fargo Bank, N.A.

By:  

/s/ Lee R. Gray

Name:   Lee R. Gray Title:   Senior Vice President

 

HSBC Bank USA, National Association

By:  

/s/ Chris Burns

Name:   Chris Burns Title:   Vice President

 

Regions Bank

By:  

/s/ Alicia S. McCory

Name:   Alicia S. McCory Title:   Vice President

 

TD Bank, N.A.

By:  

/s/ Betty Chang

Name:   Betty Chang Title:   Senior Vice President

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

EXHIBIT A

REAFFIRMATION OF COLLATERAL DOCUMENTS AND OTHER CREDIT DOCUMENTS

Each of the undersigned acknowledges receipt of a copy of Amendment No. 2 to
Amended and Restated Credit Agreement (the “Amendment”) dated as of December 10,
2015 , consents to such Amendment and each of the transactions referenced
therein and hereby reaffirms its obligations under (i) each Security Document to
which it is a party and (ii) each other Credit Document to which it is a party
(including, without, limitation, the Subsidiary Guaranty), and agrees that all
references in the Subsidiary Guaranty, the Collateral Documents or any such
other Credit Document to the “Credit Agreement” shall mean and be a reference to
the Credit Agreement as amended by the Amendment. Capitalized terms used herein,
but not otherwise defined herein, shall have the meanings ascribed to such terms
in the Credit Agreement, as amended by the Amendment.

Dated as of December 10, 2015

 

PARTNER SERVICES, INC. SCANSOURCE SECURITY DISTRIBUTION, INC. SCANSOURCE LATIN
AMERICA, INC. OUTSOURCING UNLIMITED, INC.

SCANSOURCE COMMUNICATIONS, INC.

(f/k/a T2 Supply, Inc.)

By:  

/s/ Mary M. Gentry

  Name: Mary M. Gentry   Title: Treasurer 8650 COMMERCE DRIVE, LLC SCANSOURCE
PROPERTIES, LLC LOGUE COURT PROPERTIES, LLC 4100 QUEST, LLC By:   ScanSource,
Inc.,   its sole member By:  

/s/ Mary M. Gentry

  Name: Mary M. Gentry   Title: Treasurer



--------------------------------------------------------------------------------

SCANSOURCE EUROPE C.V. By: 4100 QUEST, LLC By:   ScanSource, Inc.,   its sole
member By:  

/s/ Mary M. Gentry

  Name: Mary M. Gentry   Title: Treasurer